DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jangjian et al (US Patent No. 9,620,610) in view of Li et al (US Publication No. 2015/0035039).

    PNG
    media_image1.png
    415
    630
    media_image1.png
    Greyscale

	Regarding claim 1, Jangjian discloses a system comprising: a switching device that includes a fin Fig 1, 110 (Column 3, lines 1-28); and a source Fig 1, 112, a gate Fig 1, 100 on a channel, and a drain Fig 1, 112; wherein the gate includes: (a)(i) a first layer Fig 1, 130 that includes oxygen (Column 3, lines 35-50), the first layer directly contacting the fin (Column 3, lines 35-50) Fig 1, (a)(ii) a second layer Fig 1, 140 that includes a dielectric material (Column 3, lines 35-52), (c) a third layer Fig 1, 148 that includes at least one of aluminum, titanium, ruthenium, zirconium, hafnium, tantalum, niobium, vanadium, thorium, barium, magnesium, cerium, [[and]] lanthanum, or combinations thereof (Column 4, lines 10-30)and (a)(iii) a fourth layer Fig 1, 150 that includes a metal  (Column 4, lines 30-50), and (b)(ii) the second layer Fig 1, 140 is between the first Fig 1, 130 and fourth layers Fig 1, 150. Jangjian discloses all the limitations except silent on the specific location of the source, drain and gate contacts. 
	Whereas Li discloses a system comprising: a switching device that includes a fin; and a source contact on a source, a gate contact on a channel, and a drain contact on a drain; wherein (b)(i) the source contact, the gate contact, and the drain contact are all on the fin Fig 8 ¶0038-0039. Jangjian and Li are analogous art because they are directed to Finfet devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jangjian because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Jangjian and incorporate the teachings of Li with the arrangement of the contacts to improve device connectivity.
	Regarding claim 2, Jangjian discloses wherein the third layer Fig 1, 148 is between the second Fig 1, 140 and fourth layers Fig 1, 150.

Fig 1, 148 directly contacts the fourth layer Fig 1, 150.
Regarding claim 4, Jangjian discloses comprising a fifth layer Fig 1, 144, the fifth layer Fig 1, 144 comprising at least one of cobalt, ruthenium, tantalum, nitrogen, oxygen, indium, tungsten, titanium, or combinations thereof  (Column 3, lines 55-65).
Regarding claim 5, Jangjian discloses wherein the fifth layer Fig 1, 144 is between the second Fig 1, 140 and third layers Fig 1, 148.
Regarding claim 6, Jangjian discloses wherein: the first layer Fig 1, 130 includes silicon (Column 3, lines 35-50); the second layer Fig 1, 140 includes hafnium (Column 3, lines 35-50); the third layer Fig 1, 148 includes at least one of titanium, aluminum, ruthenium, or combinations thereof (Column 4, lines 10-30); the fourth layer Fig 1, 150 includes titanium (Column 4, lines 35-50); and the fifth layer Fig 1, 144 includes tantalum (Column 3, lines 55-65).
Regarding claim 7, Jangjian discloses wherein the switching device comprises a P-type metal-oxide-semiconductor (PMOS) device (Column 2, lines 39-60).
Regarding claim 9, Jangjian discloses wherein: the fin includes a long axis orthogonal to a height of the fin; an additional axis, parallel to the long axis, intersects first and second portions of the third layer; and the fourth layer is between the first and second portions of the third layer Fig 1.
Regarding claim 10, Jangjian discloses wherein the additional axis does not intersect the first layer Fig 1.
.

 Fig 1.
Regarding claim 12, Jangjian discloses wherein the first layer Fig 1, 130 directly contacts the second layer Fig 1, 140.
Regarding claim 13, Jangjian in view of Li discloses an additional switching device that includes an additional fin; and an additional source contact on an additional source, an additional gate contact on an additional channel, and an additional drain contact on an additional drain; wherein the additional gate contact includes: (a)(i) an additional first layer that includes oxygen, the additional first layer directly contacting the additional fin, (a)(ii) an additional second layer that includes an additional dielectric material; and (a)(iii) an additional switching device layer that includes a metal, wherein (b)(i) the additional source contact, the additional gate contact, and the additional drain contact are all on the additional fin, and (b)(ii) the additional second layer is between the additional first and the additional switching device layers Jangjian –Fig 1 and Li –Fig 8.
Regarding claim 14, Jangjian in view of Li discloses wherein: the additional switching device includes an additional third layer that includes at least one of aluminum, titanium, ruthenium, zirconium, hafnium, tantalum, niobium, vanadium, thorium, barium, magnesium, cerium, [[and]] lanthanum, or combinations thereof: the additional switching device layer directly contacts the additional third layer Fig 1(Column 4, lines 10-30).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jangjian et al (US Patent No. 9,620,610) in view of Li et al (US Publication No. 2015/0035039) an in further view of Ando et al (US Publication No. 2019/0131418).
Regarding claim 8, Jangjian and Li disclose all the limitations except for the specific dimension of the gate and the thickness. Whereas Ando discloses wherein the gate has a width of less than 25 nm and the first layer has a thickness, measured orthogonal to the width of the gate, of no more than 2 nm ¶0004-0005. Jangjian and Ando are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jangjian because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dimensions of the gate and the layer and incorporate the teachings of Ando since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jangjian et al (US Patent No. 9,620,610) in view of Li et al (US Publication No. 2015/0035039) an in further view of Lee et al (US Publication No. 2017/0207095).

Regarding claim 16, Lee discloses wherein: the fin includes a long axis orthogonal to a height of the fin; an additional axis, orthogonal to the long axis, intersects the switching device and the additional switching device¶0083 Fig 16-23.
Regarding claim 17, Jangjian discloses wherein: the switching device is one of a P-type metal-oxide-semiconductor (PMOS) device and an N-type MOS (NMOS) device; the additional switching device is another of a PMOS device and an NMOS device; collectively the switching device and the additional switching device comprise a complementary MOS (CMOS) system (Column 2, line 39-Column 3, line 10).

Fig 16-23.
Regarding claim 19, Lee discloses comprising a salicide layer between the source contact and the source¶0083 Fig 16-23.
Regarding claim 20, Lee discloses comprising a salicide layer between the source contact and the source¶0083 Fig 16-23.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jangjian et al (US Patent No. 9,620,610) in view of Li et al (US Publication No. 2015/0035039) an in further view of Lee et al (US Publication No. 2016/0218082).
	Regarding claim 21, Jangjian and Li discloses all the limitations except for an integrated package. Whereas Lee discloses a system comprising: a memory; and a processor coupled to the memory, wherein at least one of the processor or the memory include includes the switching device according to claim 1 ¶0006, 0035, 0069 Fig 4. Jangjian and Lee are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jangjian because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to incorporate Jangjian’s device to the package of Lee to take advantage of the features of Jangjian and provide a more integrated circuit.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jangjian et al (US Patent No. 9,620,610) in view of Li et al (US Publication No. 2015/0035039) an in further view of Hung et al (US Publication No. 2019/0122999).
Regarding claim 22, Jangjian discloses a system comprising: a switching device that includes a fin Fig 1, 110 (Column 3, lines 1-28); and a source Fig 1, 112, a gate Fig 1, 100 on a channel, and a drain Fig 1, 112; wherein the gate includes: (a)(i) a first layer Fig 1, 130 that includes oxygen (Column 3, lines 35-50), the first layer directly contacting the fin (Column 3, lines 35-50) Fig 1, (a)(ii) a second layer Fig 1, 140 that includes a dielectric material (Column 3, lines 35-52), (c) a third layer Fig 1, 148 that includes at least one of aluminum, titanium, ruthenium, zirconium, hafnium, tantalum, niobium, vanadium, thorium, barium, magnesium, cerium, [[and]] lanthanum, or combinations thereof (Column 4, lines 10-30)and (a)(iii) a fourth layer Fig 1, 150 that includes a metal  (Column 4, lines 30-50), and (b)(ii) the second layer Fig 1, 140 is between the first Fig 1, 130 and fourth layers Fig 1, 150. Jangjian discloses all the limitations except silent on the specific location of the source, drain and gate contacts. 
	Whereas Li discloses a system comprising: a switching device that includes a fin; and a source contact on a source, a gate contact on a channel, and a drain contact on a drain; wherein (b)(i) the source contact, the gate contact, and the drain contact are all on the fin Fig 8 ¶0038-0039. Jangjian and Li are analogous art because they are directed to Finfet devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jangjian because they are from the same field of endeavor. Therefore it would have been obvious to one having 
Whereas Hung discloses a package comprising: a package substrate; a first die on the package substrate; a second die on the package substrate ¶0050 Fig 31-32. Jangjian and Lee are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jangjian because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to incorporate Jangjian’s device to the package of Hung to take advantage of the features of Jangjian and provide a more integrated circuit.
Regarding claim 23, Hung discloses comprising at least one of (a) a stiffener coupled to the first die, or (b) a heat spreader coupled to the first die¶0050 Fig 31-32.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jangjian et al (US Patent No. 9,620,610) in view of Li et al (US Publication No. 2015/0035039) and Hung et al (US Publication No. 2019/0122999) and in further view of Lee et al (US Publication No. 2017/0207095).
Regarding claim 24, Jangjian, Li and Hung disclose all the limitations except for the arrangement on the source region. Whereas Lee discloses wherein: the source contact includes a lower surface between the source contact and a source node; the source node is on the fin and is not monolithic with the fin; the lower surface includes a Fig 16-23. Jangjian and Li are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jangjian because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify arrangement of the source region of Jangjian to improve device performance ¶0083-0084.
Regarding claim 25, Lee discloses the first die comprising: an additional transistor; a fifth layer between the transistor and the additional transistor, the fifth layer including an amorphous material; the fin includes a long axis and another axis, orthogonal to the long axis, intersects the first and second transistors¶0083 Fig 16-23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811